ORDER
This matter having been duly presented to the Court, and the Court having determined that the specification requiring a Project Labor Agreement for Phase II of the Mercer County Improvement Authority library improvement project is invalid;
And good cause appearing;
It is ORDERED that the motion for a stay of the opening and award of bids on Phase II is granted; and it is further
ORDERED that all bids shall be returned to the bidders and the project rebid, if desired, without the Project Labor Agreement specification.
The reasons underlying the Court’s Order will be set forth in an opinion that will follow, in due course, in connection with the disposition of the related pending appeal in the within matter.
Justices POLLOCK, O’HERN, GARIBALDI, STEIN, and COLEMAN join in this Order.
Chief Justice WILENTZ and Justice HANDLER dissent from the Order.